


Exhibit 10(h)

HEWLETT-PACKARD COMPANY

1997 DIRECTOR STOCK PLAN

(AMENDED AND RESTATED, EFFECTIVE JULY 18, 2002)

 

PART 1.  PLAN ADMINISTRATION AND ELIGIBILITY


I.                                         PURPOSE

The purpose of this amended and restated 1997 Director Stock Plan (the “Plan”)
of Hewlett-Packard Company (the “Company”) is to encourage ownership in the
Company by outside directors of the Company (each, a “Non-Employee Director,” or
collectively, the “Non-Employee Directors”) whose continued services are
considered essential to the Company’s continued progress and thus to provide
them with a further incentive to remain as directors of the Company.


II.                                     ADMINISTRATION

The Board of Directors (the “Board”) of the Company or any committee (the
“Committee”) of the Board that will satisfy Rule 16b-3 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and any regulations
promulgated thereunder, as from time to time in effect, including any successor
rule (“Rule 16b-3”), shall supervise and administer the Plan. The Committee
shall consist solely of two or more non-employee directors of the Company, who
shall be appointed by the Board. A member of the Board shall be deemed to be a
“non-employee director” only if he satisfies such requirements as the Securities
and Exchange Commission may establish for non-employee directors under
Rule 16b-3. Members of the Board receive no additional compensation for their
services in connection with the administration of the Plan.

The Board or the Committee may adopt such rules or guidelines as it deems
appropriate to implement the Plan. All questions of interpretation of the Plan
or of any shares issued under it shall be determined by the Board or the
Committee and such determination shall be final and binding upon all persons
having an interest in the Plan. Any or all powers and discretion vested in the
Board or the Committee under this Plan may be exercised by any subcommittee so
authorized by the Board or the Committee and satisfying the requirements of
Rule 16b-3.


III.                                 PARTICIPATION IN THE PLAN

Each member of the Board who is not an employee of the Company or any of its
subsidiaries or affiliates and who is providing service to the Company as a
member of the Board at the beginning of the Plan Year shall be eligible to
receive an Annual Retainer (as defined in Section XII below) under the Plan.

Any member of the Board who enters service after the beginning of the Plan Year
may be eligible to receive a prorated Annual Retainer under the Plan as the
Board or the Committee determines in its discretion.

 

--------------------------------------------------------------------------------


 


IV.                                STOCK SUBJECT TO THE PLAN

The maximum number of shares of the Company’s $0.01 par value Common Stock
(“Common Stock”) which may be issued under the Plan shall be Four Million
(4,000,000). The limitation on the number of shares which may be issued under
the Plan shall be subject to adjustment as provided in Section X of the Plan.

If any outstanding option under the Plan for any reason expires or is terminated
without having been exercised in full, the shares allocable to the unexercised
portion of such option shall again become available for grant pursuant to the
Plan.

PART 2.  TERMS OF THE PLAN


V.                                    EFFECTIVE DATE OF THE PLAN

The Plan shall take effect on the date of adoption by the shareholders of the
Company.  The Plan shall terminate on February 24, 2007, unless earlier
terminated by the Board of Directors or the Committee.


VI.                                TIME FOR GRANTING OPTIONS AND ISSUING SHARES

No options shall be granted, and no Common Stock Payments (as defined in Section
VII below) shall be made, after the date on which this Plan terminates. The
applicable terms of this Plan, and any terms and conditions applicable to the
options granted or the shares issued prior to such date, shall survive the
termination of the Plan and continue to apply to such options and shares.


VII.                            TERMS AND CONDITIONS


A.            COMPENSATION ALTERNATIVES.


1.             WITHIN 25 DAYS AFTER THE BEGINNING OF THE PLAN YEAR (AS DEFINED
IN SECTION XII BELOW), EACH NON-EMPLOYEE DIRECTOR WILL BE ENTITLED TO SELECT ONE
OF THE FOLLOWING ALTERNATIVE MEANS OF PAYMENT FOR THE VALUE OF HIS ANNUAL
RETAINER:

(I)                                     A MINIMUM OF FIFTY PERCENT OF THE VALUE
OF HIS ANNUAL RETAINER IN THE FORM OF A COMMON STOCK PAYMENT (A “COMMON STOCK
PAYMENT”) AND THE BALANCE IN CASH (A “CASH PAYMENT”); OR

(II)                                  A MINIMUM OF FIFTY PERCENT OF THE VALUE OF
HIS ANNUAL RETAINER IN THE FORM OF AN OPTION TO PURCHASE SHARES OF COMMON STOCK
(AN “OPTION PAYMENT”) AND A CASH PAYMENT.


2.             IF ANY NON-EMPLOYEE DIRECTOR FAILS TO NOTIFY THE SECRETARY OF THE
COMPANY IN WRITING BY 25 DAYS AFTER THE BEGINNING OF THE PLAN YEAR  OF HIS
DESIRED MEANS TO RECEIVE PAYMENT OF THE ANNUAL RETAINER FOR THE PLAN YEAR, THEN
HE SHALL BE DEEMED TO HAVE ELECTED AN OPTION PAYMENT FOR FIFTY PERCENT OF THE
VALUE OF HIS ANNUAL RETAINER, WITH THE REMAINING FIFTY PERCENT IN CASH. ANY SUCH
ELECTION, OR ANY MODIFICATION OR TERMINATION OF SUCH AN ELECTION, SHALL BE FILED
WITH THE COMPANY ON A FORM PRESCRIBED BY THE BOARD OR THE COMMITTEE FOR THIS
PURPOSE.

 

--------------------------------------------------------------------------------


 


B.            COMMON STOCK PAYMENT.


1.             DATE OF PAYMENT. THE SHARES CONSTITUTING ANY COMMON STOCK PAYMENT
SHALL BE ISSUED AUTOMATICALLY ONE MONTH AFTER THE BEGINNING OF EACH PLAN YEAR
(OR, IF SUCH DATE IS NOT A BUSINESS DAY, ON THE NEXT SUCCEEDING BUSINESS DAY)
(THE “GRANT DATE”), WITH THE FIRST PAYMENT UNDER THIS PLAN COMMENCING MARCH 1,
1997. EACH AWARD OF A COMMON STOCK PAYMENT SHALL BE EVIDENCED BY AN AGREEMENT
WHICH SHALL REFLECT THE TERMS AND CONDITIONS OF THE COMMON STOCK PAYMENT AND
SUCH ADDITIONAL TERMS AND CONDITIONS AS MAY BE DETERMINED BY THE BOARD OR THE
COMMITTEE.


2.             NUMBER OF SHARES SUBJECT TO COMMON STOCK PAYMENT. THE TOTAL
NUMBER OF SHARES OF COMMON STOCK INCLUDED IN EACH COMMON STOCK PAYMENT SHALL BE
DETERMINED BY DIVIDING THE AMOUNT OF THE ANNUAL RETAINER THAT IS TO BE PAID IN
STOCK BY THE FAIR MARKET VALUE (AS DEFINED IN SECTION XII BELOW) OF A SHARE OF
COMMON STOCK ON THE GRANT DATE. IT SHALL BE EQUAL TO THE LARGEST NUMBER OF WHOLE
SHARES DETERMINED AS FOLLOWS:

50% or more, if applicable, of Annual Retainer

---------------------------------------------------------  =  Number of Shares

     Fair Market Value on the Grant Date

Any payment for a fractional share automatically shall be paid in cash based
upon the Fair Market Value on the Grant Date of such fractional share.


3.             HOLDING PERIOD FOR COMMON STOCK PAYMENT SHARES. THE SHARES OF
COMMON STOCK INCLUDED IN EACH COMMON STOCK PAYMENT SHALL BE DEPOSITED IN
CERTIFICATE OR BOOK ENTRY FORM IN ESCROW WITH THE COMPANY’S SECRETARY UNTIL THE
SIX-MONTH ANNIVERSARY OF THE DATE OF ISSUANCE. THE NON-EMPLOYEE DIRECTOR SHALL
RETAIN ALL RIGHTS IN THE SHARES WHILE THEY ARE HELD IN ESCROW, INCLUDING, BUT
NOT LIMITED TO, VOTING RIGHTS AND THE RIGHT TO RECEIVE DIVIDENDS; PROVIDED,
HOWEVER, THAT THE NON-EMPLOYEE DIRECTOR SHALL NOT HAVE THE RIGHT TO PLEDGE, SELL
OR OTHERWISE ASSIGN SUCH SHARES UNTIL ALL RESTRICTIONS PERTAINING TO SUCH SHARES
ARE TERMINATED. PROMPTLY AFTER THE SIX-MONTH ANNIVERSARY OF THE ISSUANCE DATE,
THE COMPANY’S SECRETARY SHALL RELEASE THE SHARES FROM ESCROW AND DELIVER ANY
APPLICABLE STOCK CERTIFICATES TO THE NON-EMPLOYEE DIRECTOR OR RELEASE ANY
APPLICABLE RESTRICTIONS ON THE NON-EMPLOYEE DIRECTOR’S BOOK ENTRY ACCOUNT.


C.            OPTION PAYMENT.

Subject to Section VII.A. above, each Non-Employee Director may specify the
amount of his Annual Retainer to be received in the form of a non-statutory
option not entitled to special tax treatment under Section 422 of the Internal
Revenue Code of 1986, as amended. Each option granted under this Plan shall be
evidenced by a written agreement in such form as the Board or Committee shall
from time to time approve, which Agreements shall comply with and be subject to
the following terms and conditions and such additional terms and conditions as
may be determined by the Board or Committee:


1.             DATE OF PAYMENT. THE OPTION CONSTITUTING ANY OPTION PAYMENT SHALL
BE GRANTED AUTOMATICALLY ON THE GRANT DATE.


2.             NUMBER OF SHARES SUBJECT TO OPTION. THE NUMBER OF SHARES TO BE
SUBJECT TO ANY OPTION GRANTED PURSUANT TO THE PLAN SHALL BE AN AMOUNT NECESSARY
TO MAKE SUCH OPTION EQUAL IN VALUE, USING A MODIFIED BLACK-SCHOLES OPTION
VALUATION MODEL, TO THAT PORTION OF THE ANNUAL RETAINER THAT THE NON-EMPLOYEE
DIRECTOR ELECTED TO RECEIVE IN THE FORM OF AN OPTION. THE VALUE OF

 

--------------------------------------------------------------------------------


 


THE OPTION WILL BE CALCULATED BY ASSUMING THAT THE VALUE OF AN OPTION TO
PURCHASE ONE SHARE OF COMMON STOCK EQUALS THE PRODUCT OF (I) A FRACTION
DETERMINED BY DIVIDING 1 BY THE MULTIPLIER, AS DEFINED BELOW, AND (II) THE FAIR
MARKET VALUE OF A SHARE OF COMMON STOCK ON THE GRANT DATE.

The number of shares represented by an option granted pursuant to the Plan shall
be determined by multiplying the number of shares determined in Section VII.B.2
above by a multiplier determined using a modified Black-Scholes option valuation
method (the “Multiplier”). The Board or the Committee shall determine the
Multiplier prior to the beginning of the Plan Year by considering the following
factors: (i) the Fair Market Value of the Common Stock on the date the
Multiplier is determined; (ii) the average length of time that Company stock
options are held by optionees prior to exercise; (iii) the risk-free rate of
return based on the term determined in (ii) above and U.S. government securities
rates; (iv) the annual dividend yield for the Common Stock; and (v) the
volatility of the Common Stock over the previous ten-year period. For the Plan
Year commencing March 1, 1997, the Board or the Committee shall calculate the
Multiplier by March 1, 1997. The number of shares to be subject to the option
shall be equal to the largest number of whole shares determined as follows:

50% or more, if applicable, of Annual Retainer

---------------------------------------------------------  x Multiplier  = 
Number of Shares

      Fair Market Value on the Grant Date


3.             PRICE OF OPTIONS. THE EXERCISE PRICE OF THE OPTION WILL BE THE
FAIR MARKET VALUE OF THE COMMON STOCK ON THE DATE OF GRANT.


4.             EXERCISE OF OPTIONS. OPTIONS MAY BE EXERCISED ONLY BY WRITTEN
NOTICE TO THE COMPANY AT ITS HEAD OFFICE ACCOMPANIED BY PAYMENT IN CASH OF THE
FULL CONSIDERATION FOR THE SHARES AS TO WHICH THEY ARE EXERCISED.


5.             PERIOD OF OPTION. THE OPTION WILL NOT BE EXERCISABLE UNTIL THE
ONE-YEAR ANNIVERSARY OF THE GRANT DATE, AT WHICH TIME IT SHALL BE VESTED AS TO
ALL THE SHARES REPRESENTED BY THE OPTION. NO OPTION SHALL BE EXERCISABLE AFTER
THE EXPIRATION OF TEN (10) YEARS FROM THE DATE UPON WHICH SUCH OPTION IS
GRANTED.


6.             EXERCISE BY REPRESENTATIVE FOLLOWING DEATH OF DIRECTOR. A
NON-EMPLOYEE DIRECTOR, BY WRITTEN NOTICE TO THE COMPANY, MAY DESIGNATE ONE OR
MORE PERSONS (AND FROM TIME TO TIME CHANGE SUCH DESIGNATION) INCLUDING HIS LEGAL
REPRESENTATIVE, WHO, BY REASON OF HIS DEATH, SHALL ACQUIRE THE RIGHT TO EXERCISE
ALL OR A PORTION OF THE OPTION. IF THE PERSON OR PERSONS SO DESIGNATED WISH TO
EXERCISE ANY PORTION OF THE OPTION, THEY MUST DO SO WITHIN THE TERM OF THE
OPTION AS PROVIDED IN SECTION VII.C.5. ANY EXERCISE BY A REPRESENTATIVE SHALL BE
SUBJECT TO THE PROVISIONS OF THIS PLAN.


7.             OPTIONS NONTRANSFERABLE. EACH OPTION GRANTED UNDER THE PLAN BY
ITS TERMS SHALL NOT BE TRANSFERABLE BY THE OPTIONEE OTHERWISE THAN BY WILL, OR
BY THE LAWS OF DESCENT AND DISTRIBUTION, AND SHALL BE EXERCISED DURING THE
LIFETIME OF THE OPTIONEE ONLY BY HIM. NO OPTION OR INTEREST THEREIN MAY BE
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED BY THE OPTIONEE DURING HIS
LIFETIME, WHETHER BY OPERATION OF LAW OR OTHERWISE, OR BE MADE SUBJECT TO
EXECUTION, ATTACHMENT OR SIMILAR PROCESS.

 

--------------------------------------------------------------------------------


 


D.            CASH PAYMENT

Each Cash Payment shall be made in four equal installments with the first
payment commencing on the Grant Date, and subsequent payments made on June 1,
September 1 and December 1 of the Plan Year.


E.            FORM OF ISSUANCE OF SHARES

Shares issued under the Plan shall be in either book entry form or in
certificate form pursuant to the instructions given by the Non-Employee Director
to the Company’s transfer agent.


F.            TRANSFERABILITY

In the event of a Non-Employee Director’s death, all of such person’s rights to
receive any accrued but unpaid Common Stock Payment or Option Payment will
transfer to the maximum extent permitted by law to such person’s beneficiary.
Each Non-Employee Director may name, from time to time, any beneficiary or
beneficiaries (which may be named contingently or successively) as his
beneficiary for purposes of this Plan. Each designation shall be on a form
prescribed by the Committee, will be effective only when delivered to the
Company and when effective will revoke all prior designations by the
Non-Employee Director. If a Non-Employee Director dies with no such beneficiary
designation in effect, such person’s beneficiary shall be his estate and such
person’s payments will be transferable by will or pursuant to laws of descent
and distribution applicable to such person.


G.            TERMINATION

Any member of the Board who terminates service prior to the end of the Plan Year
may have his Annual Retainer prorated, including a forfeiture of options, stock
or cash payment, if any, as the Board or the Committee determines in its
discretion.

PART 3.  GENERAL PROVISIONS


VIII.                        ASSIGNMENTS

The rights and benefits under this Plan may not be assigned except for the
designation of a beneficiary as provided in Section VII.


IX.                                LIMITATION OF RIGHTS

No Right to Continue as a Director.  Neither the Plan, nor the issuance of
shares of Common Stock nor any other action taken pursuant to the Plan, shall
constitute or be evidence of any agreement or understanding, express or implied,
that the Company will retain a director for any period of time, or at any
particular rate of compensation.

No Stockholders’ Rights for Options. An optionee shall have no rights as a
stockholder with respect to the shares covered by his options until the date of
the issuance to him of a stock certificate therefor or the making of a book
entry with the Company’s transfer agent, and no adjustment will be made for
dividends or other rights for which the record date is prior to the date such
certificate is issued.

 

--------------------------------------------------------------------------------


 


X.                                    CHANGES IN PRESENT STOCK

In the event of any merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, or other change in the corporate structure or
capitalization affecting the Company’s present Common Stock, at the time of such
event the Board or the Committee shall make appropriate adjustments to the
number (including the aggregate numbers specified in Section IV) and kind of
shares to be issued under the Plan and the price of any Stock Option or Common
Stock Payment.


XI.                                AMENDMENT OF THE PLAN

The Board shall have the right to amend, modify, suspend or terminate the Plan
at any time for any purpose; provided, that following the approval of the Plan
by the Company’s shareholders, the Company will seek shareholder approval for
any change to the extent required by applicable law, regulation or rule.


XII.                            DEFINITIONS

“Annual Retainer” shall mean the amount to which a Non-Employee Director will be
entitled to receive for serving as a director in a relevant Plan Year, but shall
not include reimbursement for expenses, fees associated with service on any
committee of the Board or fees with respect to any other services to be provided
to the Company.

“Fair Market Value” shall be the mean of the highest and lowest quoted selling
prices for the Common Stock as reported on the New York Stock Exchange Composite
Tape on the date in question, or if no sales of such stock were made on that
date, the mean of the highest and lowest prices of the Common Stock on the next
preceding day on which sales were made.

“Plan Year” shall mean the year beginning the day after the Company’s annual
meeting and ending on the day of the Company’s next annual meeting, as the case
may be, for any relevant year.


XIII.                        COMPLIANCE WITH SECTION 16 OF THE EXCHANGE ACT

It is the Company’s intent that the Plan comply in all respects with Rule 16b-3.
If any provision of this Plan is found not to be in compliance with such rule
and regulations, the provision shall be deemed null and void, and the remaining
provisions of the Plan shall continue in full force and effect. All transactions
under this Plan shall be executed in accordance with the requirements of Section
16 of the Exchange Act and regulations promulgated thereunder. The Board or the
Committee may, in its sole discretion, modify the terms and conditions of this
Plan in response to and consistent with any changes in applicable law, rule or
regulation.


XIV.                       NOTICE

Any written notice to the Company required by any of the provisions of this Plan
shall be addressed to the Secretary of the Company and shall become effective
when it is received.


XV.                           GOVERNING LAW

This Plan and all determinations made and actions taken pursuant hereto shall be
governed by the law of the State of Delaware and construed accordingly.

 

--------------------------------------------------------------------------------

